Opinion by
Mr. Justice Pringle.
Gantner was charged with a crime in an information filed May 22, 1967. He originally plead not guilty, but on October 18, 1967, he tendered a plea of nolo contendere. The trial court rejected this plea whereupon Gantner plead guilty. His application for probation was denied, and Gantner began serving his sentence on December 1, 1967. On April 17, 1968, he filed a motion pursuant to Colo. R. Crim. P. 35(b), contending that his guilty plea was coerced. After a hearing on May 10, 1968, the trial court vacated the sentence, and ordered the plea of guilty vacated. We affirm.
 We do not consider a further statement of the facts or an explanation of the issues argued by counsel necessary to dispose of this case. We are of the opinion that when a trial judge holds a hearing on a 35 (b) motion, and determines after hearing the testimony that the interests of justice require the vacation of a guilty plea and that a trial be held on the question of such guilt or innocence, such determination will not be upset by this Court except in extreme circumstances. We do not find those circumstances present in this case.
The ruling is affirmed.
Mr. Justice Day, Mr. Justice Groves, and Mr. Justice Lee concur.